NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

           LAWRENCE CHRISTOPHER THOMAS, Appellant.

                             No. 1 CA-CR 19-0520
                               FILED 9-3-2020


           Appeal from the Superior Court in Maricopa County
                      No. CR 2018-149843-001 DT
              The Honorable Stephen M. Hopkins, Judge

                                  AFFIRMED


                                   COUNSEL

Attorney General of Arizona, Phoenix
By Michael O’Toole
Counsel for Appellee

Maricopa County Public Defender, Phoenix
By Jeffrey L. Force
Counsel for Appellant
                           STATE v. THOMAS
                           Decision of the Court



                        MEMORANDUM DECISION

Judge Jennifer M. Perkins delivered the decision of the Court, in which
Presiding Judge David D. Weinzweig and Judge James B. Morse Jr. joined.


P E R K I N S, Judge:

¶1            Lawrence Christopher Thomas timely filed this appeal in
accordance with Anders v. California, 386 U.S. 738 (1967) and State v. Leon,
104 Ariz. 297 (1969), following his conviction for aggravated domestic
violence, a class 5 felony. Thomas’s counsel has searched the record on
appeal and found no arguable question of law that is not frivolous. Anders,
386 U.S. at 744; State v. Clark, 196 Ariz. 530, 537, ¶ 30 (App. 1999). We
granted Thomas leave to file a supplemental brief and he did not do so. We
must review the record for reversible error. Clark, 196 Ariz. at 537, ¶ 30. We
view the evidence in the light most favorable to sustaining the convictions
and resolve all reasonable inferences against Thomas. State v. Guerra, 161
Ariz. 289, 293 (1989). Having reviewed the record, we find no reversible
error and affirm.

¶2            On October 5, 2018, L.A. (Mother to a child by Thomas)
obtained an order of protection against Thomas. This was not the first such
order L.A. obtained, and Thomas violated the previous orders. Thomas had
twice been charged and pled guilty to those violations. Officer Berlyn
served Thomas with the 2018 order of protection that same day, which
listed L.A.’s apartment as a protected address. Two days later, at about
noon, Thomas returned to the apartment, “banging at the door,” asking for
money and food while L.A. and B.D. — a family friend — were inside the
apartment.

¶3             Thomas eventually left and L.A. called the police, giving
responding Officer Ditwiler a description of Thomas and showing him a
copy of the order. Officer Ditwiler found and apprehended Thomas shortly
thereafter. Incident to the arrest, he searched Thomas and found a copy of
the order of protection in his back pocket.

¶4           The state filed a direct complaint, charging Thomas with one
count of aggravated domestic violence by interfering with judicial
proceedings, a class 5 felony. The state later filed a supervening grand jury
indictment for the same offense. The state alleged one historical non-


                                      2
                            STATE v. THOMAS
                            Decision of the Court

dangerous felony conviction, multiple non-historical prior felony
convictions, and one historical felony prior upon conviction of a then-
pending charge. The state also alleged aggravating circumstances.

¶5            At trial, the state called Officer Berlyn, Officer Ditwiler, L.A.,
and B.D. as witnesses. Thomas testified in his own defense and chose to
testify to one historical felony rather than be impeached. The jury found
Thomas guilty on Count I.

¶6            As part of the plea agreement for another pending case,
Thomas admitted to two prior felonies that the court considered at
sentencing. The trial court allowed Thomas to speak at sentencing and he
did so. The court, after considering aggravating and mitigating factors, and
the wishes of the victim, sentenced Thomas to a minimum term of four
years concurrent with his other sentence. Thomas received pre-sentence
incarceration credit for 125 days.

¶7           Thomas filed a petition for post-conviction relief, which was
dismissed without prejudice pending the outcome of this appeal.

¶8           The record reflects that all proceedings were conducted in
compliance with the Arizona Rules of Criminal Procedure. See State v.
Gomez, 27 Ariz. App. 248, 251 (App. 1976) (citing Ariz. R. Crim. P. 1.2).
Thomas was present and represented by counsel at all stages of the
proceedings. The record reveals sufficient evidence from which the jury
could determine, beyond a reasonable doubt, that Thomas is guilty of
aggravated domestic violence. At sentencing, Thomas had the opportunity
to speak and the court stated on the record the factors it considered in
imposing the sentence. See Ariz. R. Crim. P. 26.9, 26.10. The trial court
imposed a sentence within the statutory limits. See A.R.S. §§ 13-701 to -709.

¶9            We have reviewed the entire record for arguable issues of law
and find none. We therefore affirm Thomas’s conviction and resulting
sentence. Leon, 104 Ariz. at 300–01.

¶10           Defense counsel’s obligations pertaining to Thomas’s
representation in this appeal have ended. Counsel need do no more than
inform Thomas of the outcome of this appeal and his future options, unless,
upon review, counsel finds “an issue appropriate for submission” to the
Arizona Supreme Court by petition for review. See State v. Shattuck, 140
Ariz. 582, 584–85 (1984). On the court’s own motion, Thomas has thirty days




                                       3
                            STATE v. THOMAS
                            Decision of the Court


from the date of this decision to proceed, if he wishes, with a pro per motion
for reconsideration. Thomas also has thirty days from the date of this
decision to proceed, if he wishes, with a pro per petition for review.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                         4